—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 4, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for the employer as its financial officer until November 7, 1990. According to the employer’s representatives, on November 6, 1990 claimant was observed by a member of the employer’s internal monitoring and budget committee removing old records from storage and making an unusually large number of photocopies. She was also seen leaving that night with a briefcase and two shopping bags "full of something”. Upon being informed of claimant’s conduct, the employer’s president told an outside auditor to give claimant a three-day paid leave of absence while the employer conducted an internal audit. When she was advised of the leave on November 7, 1990, claimant got "very, very angry”, refused it and announced that she would not be coming back. She removed all of her personal effects from her office and left.
Given these facts and the record before us, there is substan*733tial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant’s decision to leave was personal and noncompelling and without good cause (see, Matter of Mele [St. Vincent Hosp.—Hartnett], 176 AD2d 414; Matter of Simson [Catherwood], 18 AD2d 744). Claimant’s contrary version of the events and contention that the employer’s actions led her to believe that she was being discharged merely raised questions of credibility for the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). The Board was free to accept the employer’s testimony over that of claimant (see, Matter of Nunes [Roberts], 98 AD2d 934). Claimant’s remaining contentions have been reviewed and rejected for lack of merit.
Yesawich Jr., J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.